Exhibit 10.59

 

November 5, 2015

 

Art’s-Way Manufacturing Co., Inc.

5556 Highway 9 West

Armstrong, Iowa 50514

 

Re:      Consent to Merger of Wholly-Owned Subsidiary

 

Dear Ms. Majeski:

 

Art’s-Way Manufacturing Co., Inc., a Delaware corporation (the “Borrower”) and
U.S. Bank National Association (the “Lender”) are parties to certain agreements
including those that govern (i) that certain Revolving Credit Agreement, dated
May 1, 2013 (as amended prior to the date hereof, the “2013 Revolving Loan
Agreement”); (ii) that certain Term Loan, dated May 1, 2013, in the original
principal amount of $1,143,600.00 (as amended prior to the date hereof, the
“First 2013 Term Loan Agreement”); (iii) that certain Term Loan, dated May 1,
2013, in the original principal amount of $2,335,500.00 (as amended prior to the
date hereof, the “Second 2013 Term Loan Agreement”); (iv) that certain Term
Loan, dated May 1, 2013, in the original principal amount of $1,833,510.26 (as
amended prior to the date hereof, the “Third 2013 Term Loan Agreement”); (v)
that certain Term Loan, dated May 1, 2013, in the original principal amount of
$1,006,500.00 (as amended prior to the date hereof, the “Fourth 2013 Term Loan
Agreement”; and together with the First 2013 Term Loan Agreement, the Second
2013 Term Loan Agreement, the Third 2013 Term Loan Agreement, the “2013 Term
Loan Agreements”); (vi) that certain Term Loan, dated May 29, 2014, in the
original principal amount of $1,000,000.00 (as amended prior to the date hereof,
the “2014 Term Loan Agreement”); (vii) that certain Revolving Loan, dated July
16, 2015 (as amended prior to the date hereof, the “2015 Revolving Loan
Agreement”) and (viii) that certain Term Loan, dated May 10, 2012, in the
original principal amount of $800,000 (as amended prior to the date hereof, the
“2012 Term Loan Agreement”). The 2013 Revolving Loan Agreement, 2013 Term Loan
Agreements, 2014 Term Loan Agreement, 2015 Revolving Loan Agreement and the 2012
Term Loan Agreement are sometimes collectively referred to herein as the “Loan
Agreements”. The Borrower’s obligations under the Loan Agreements are guaranteed
and secured by the assets of Universal Harvester by Art’s-Way, Inc., an Iowa
corporation and a wholly-owned subsidiary of the Borrower (the “Subsidiary”),
pursuant to certain agreements including (a) that certain Continuing Guaranty
dated May 1, 2013 between the Subsidiary and the Lender (the “Continuing
Guaranty”); (b) that certain Pledge Agreement dated May 1, 2013 between the
Subsidiary and the Lender (the “Pledge Agreement”); (c) that certain Business
Security Agreement dated May 1, 2013 between the Subsidiary and the Lender (the
“Business Security Agreement”); and (d) that certain Reaffirmation of Guaranty
dated May 29, 2014 between the Subsidiary and the Lender (the “Reaffirmation of
Guaranty”). The Continuing Guaranty, Pledge Agreement, Business Security
Agreement and Reaffirmation of Guaranty are sometimes collectively referred to
herein as the “Guarantor Agreements”.

 

The Borrower has informed the Lender that the Borrower intends to effectuate a
transaction whereby the Subsidiary will be merged with and into the Borrower
with the Borrower as the surviving entity (the “Merger”).

 

 
 

--------------------------------------------------------------------------------

 

 

Notwithstanding the provisions of Section 2.3 of each of the Loan Agreements,
Section 8 of the Continuing Guaranty, Article 6 of the Pledge Agreement, Section
2.1 of the Business Security Agreement and any other provisions of the
agreements between Lender, on the one hand, and the Borrower or the Subsidiary,
on the other hand, which may suggest that the Merger is prohibited or would
result in an event of default thereunder, the Lender hereby consents to the
Merger and acknowledges and agrees that the Merger shall not constitute a
default under any of the Loan Agreements, the Guarantor Agreements or the
ancillary documents related to either of the foregoing, and shall not cause any
acceleration of or penalty relating to the Borrower’s or the Subsidiary’s
obligations.

 

Very truly yours,

 

U.S. BANK NATIONAL ASSOCIATION

 

 

/s/ Doug Ragaller                     

Doug Ragaller

Market President

 

 
 

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGED AND AGREED as of the date first written above:

 

ART’S-WAY MANUFACTURING CO., INC.

 

 

By:       /s/ Carrie Majeski                      

Name:  Carrie Majeski                            

Title:    CEO                                             

 

 

UNIVERSAL HARVESTER BY ART’S-WAY, INC.

 

 

By:        /s/ Carrie Majeski                     

Name:   Carrie Majeski                           

Title:     Secretary                                    

 